Case: 20-60919    Document: 00516224894        Page: 1    Date Filed: 03/04/2022




           United States Court of Appeals
                for the Fifth Circuit                              United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                      March 4, 2022
                                No. 20-60919                         Lyle W. Cayce
                              Summary Calendar                            Clerk


   Magner Nixobel Raymundo Morales,

                                                                  Petitioner,

                                     versus

   Merrick Garland, U.S. Attorney General,

                                                                 Respondent.


                     Petition for Review of an Order of the
                         Board of Immigration Appeals
                             BIA No. A074 862 037


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:
         Magner Nixobel Raymundo Morales is a forty-year-old man from
   Guatemala. Raymundo Morales entered the United States in 1999 under a
   non-immigrant H-2B visa. The visa expired on July 15, 2000, but Raymundo
   Morales has remained in the United States throughout the intervening
   twenty-two years. He now has a teenage son. He sees his son every two to
   three weeks and regularly talks on the phone with him. Raymundo Morales
   lives approximately two and a half hours away from him. While there is no
Case: 20-60919        Document: 00516224894             Page: 2      Date Filed: 03/04/2022




                                        No. 20-60919


   legal custody arrangement, Raymundo Morales sends his son between three
   hundred and four hundred dollars a month for his care.
           These proceedings began in 2016 when the Department of Homeland
   Security filed a notice to appear alleging that Raymundo Morales was
   removable because he overstayed his visa authorization. Raymundo Morales
   appeared at his hearing and conceded that the allegations were true. But he
   asserted a right to asylum, withholding of removal under 8 U.S.C.
   § 1231(b)(3) and the Convention Against Torture, as well as cancellation of
   removal pursuant to 8 U.S.C. § 1229b(b)(1).
           The immigration judge denied Raymundo Morales’s petitions. 1 The
   IJ found that Raymundo Morales could not make the necessary threshold
   showings for asylum or withholding of removal; Raymundo Morales does not
   contest these holdings. The IJ also held that Raymundo Morales was not
   entitled to cancellation of removal, and this finding is the subject of
   Raymundo Morales’s appeal. The IJ evaluated the statutory requirements
   for cancellation of removal and determined that Raymundo Morales met all
   but one: exceptional and extremely unusual hardship to qualifying relatives.
   While the IJ acknowledged that Raymundo Morales’s son would bear
   hardship if his father was deported, the judge concluded that the evidence
   did not show that this hardship was any greater than that “regularly faced by
   families having a member removed.”
           Raymundo Morales avers that the IJ did not apply the proper standard
   of review in denying his cancellation of removal claim. While our review of
   orders under 8 U.S.C. § 1229b(b)(1) is limited by 8 U.S.C. § 1252(b),


           1
             Generally, this court only reviews final decisions of the Board of Immigration
   Appeals, but here the Board affirmed the immigration judge’s decision without an opinion,
   so we review both. Parada-Orellana v. Garland, 21 F.4th 887, 893 (5th Cir. 2022) (citing
   Sealed Petitioner v. Sealed Respondent, 829 F.3d 379, 383 (5th Cir. 2016)).




                                              2
Case: 20-60919      Document: 00516224894          Page: 3    Date Filed: 03/04/2022




                                    No. 20-60919


   whether the correct legal standard has been applied “is a question of law over
   which this court has jurisdiction.” Parada-Orellana, 21 F.4th at 893 (citing
   Hakim v. Holder, 628 F.3d 151, 155 (5th Cir. 2010); 8 U.S.C.
   § 1252(a)(2)(D)). Further, to the extent that Raymundo Morales raises
   challenges to the factual findings of the immigration court, those too fall
   within our jurisdiction. Id. at 894 (citing Trejo v. Garland, 3 F.4th 760 (5th
   Cir. 2021)). We review questions of law de novo and factual findings for
   substantial evidence. Trejo, 3 F.4th at 774.
          Raymundo Morales asserts that the IJ applied an “unconscionability”
   standard rather than the familiar totality of the circumstances “extreme and
   unusual hardship” standard outlined in 8 U.S.C. § 1229b(b)(1).              But
   Raymundo Morales does “not point to any language in the [IJ’s] order that
   would indicate that the [IJ] applied the incorrect standard.” Parada-Orellana,
   21 F.4th at 894. In fact, Raymundo Morales concedes that the standard the
   IJ stated the immigration court was applying was the proper standard.
   Instead, Raymundo Morales argues that the IJ did not consider or did not give
   sufficient weight to certain facts, namely the significantly dangerous
   conditions in Guatemala and the emotional and psychological peril his
   deportation posed to his American-citizen son.
          Raymond Morales’s appeal amounts to a challenge that the IJ’s
   decision was not supported by substantial evidence. But we cannot say that
   in this case the “evidence compels a contrary result.” Trejo, 3 F.4th at 774
   (internal quotation marks omitted) (quoting Alvarado de Rodriguez v. Holder,
   585 F.3d 227, 233 (5th Cir. 2009)). The IJ’s order specifically considers both
   the hardship that would be experienced by Raymundo Morales’s son and the
   alleged dangerous conditions awaiting Raymundo Morales in Guatemala.
   While Raymundo Morales’s family will undoubtedly be distraught at his
   removal and their familial ties will be strained, the evidence in this case does




                                          3
Case: 20-60919     Document: 00516224894          Page: 4   Date Filed: 03/04/2022




                                   No. 20-60919


   not establish that this family “would suffer hardship above and beyond that
   regularly faced by families who are separated.” Id. at 765-66.
                                                      PETITION DENIED.




                                         4